Exhibit 10.3

MANAGEMENT UNIT PURCHASE AGREEMENT

THIS MANAGEMENT UNIT PURCHASE AGREEMENT (this “Agreement”) is made as of
                , by and between Varietal Distribution Holdings, LLC, a Delaware
limited liability company (the “Company”), and the executive identified on the
signature page attached hereto (“Executive”) and is being entered into pursuant
to the Company’s 2007 Securities Purchase Plan (as amended, the “Plan”). Certain
definitions are set forth in Section 5 of this Agreement and on the signature
page attached hereto, which shall be deemed a part of this Agreement.
Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the LLC Agreement (as defined below).

WHEREAS, Executive is an employee of the Company, VWR Funding, Inc., a Delaware
corporation (“VWR”), or their respective Subsidiaries, and Executive desires to
purchase certain of the Company’s Class A Common Units on the terms and
conditions provided herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

1. Purchase and Sale of Securities.

(a) At the Closing (as defined below), upon the terms and conditions set forth
in this Agreement and pursuant to the Plan, Executive will purchase, and the
Company will sell, a number of Class A Common Units equal to the Number of
Common Units at a price per unit of $             (the “Purchased Securities”).

(b) Subject to the terms and conditions contained in this Agreement, the closing
of the transactions contemplated by this Agreement (the “Closing”) shall take
place at 100 Matsonford Road, Building One, Suite 200, Radnor, PA 19087 on the
date hereof or at such other time and date or at such other place as the Company
and Executive may determine. The date on which the Closing occurs is referred to
herein as the “Closing Date.”

(c) At the Closing, Executive shall deliver to the Company an amount of cash
equal to the Aggregate Units Purchase Price by means of a check or wire transfer
of immediately available funds to an account designated by the Company, and the
Company shall update the Unit Ownership Ledger (as defined in the LLC Agreement)
to reflect the issuance of the Purchased Securities to Executive (including
recording a Capital Contribution by Executive in respect of the Purchased
Securities equal to the Aggregate Units Purchase Price).

(d) In connection with the purchase and sale of the Purchased Securities,
Executive represents and warrants to the Company that as of the date hereof and
as of the Closing:

(i) The Purchased Securities to be acquired by Executive pursuant to this
Agreement will be acquired for Executive’s own account and not with a view to,
or intention of, distribution thereof in violation of the Securities Act, or any
applicable state or foreign securities laws, and the Purchased Securities will
not be disposed of in contravention of the Securities Act or any applicable
state or foreign securities laws.



--------------------------------------------------------------------------------

(ii) This Agreement constitutes the legal, valid and binding obligation of
Executive, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by Executive does not and will not conflict
with, violate or cause a breach of any agreement or instrument to which
Executive is a party or subject or any judgment, order or decree to which
Executive is subject.

(iii) Executive is an employee of the Company, VWR or their respective
Subsidiaries, is sophisticated in financial matters and is able to evaluate the
risks and benefits of the investment in the Purchased Securities.

(iv) If the Company has notified Executive (including, without limitation, by a
notice set forth on the signature page attached hereto) that it is relying or
may rely on an exemption pursuant to Regulation D of the Securities Act for the
issuance of the Purchased Securities to Executive, Executive is an “accredited
investor” within the meaning of Regulation D of the Securities Act.

(v) Executive is able to bear the economic risk of his investment in the
Purchased Securities for an indefinite period of time because the Purchased
Securities have not been registered under the Securities Act and, therefore,
cannot be sold unless subsequently registered under the Securities Act or an
exemption from such registration is available.

(vi) Executive (A) has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of Purchased Securities,
(B) has had full access to such other information concerning the Company, VWR
and their respective Subsidiaries as he or she has requested in connection with
the investments contemplated hereby and (C) has received and reviewed a copy of
each of the Transaction Documents and the Confidential Information Memorandum,
dated November 20, 2013, from VWR a reasonable period of time before the date
hereof.

(vii) Executive is neither party to, nor bound by, any employment agreement,
consulting agreement, noncompete agreement, non-solicitation agreement or
confidentiality agreement, other than with the Company, if any.

(viii) Executive is a resident of the city, state and country indicated in
Executive’s Address.

(e) Executive acknowledges that the Company is relying upon the accuracy and
completeness of the representations contained herein in complying with its
obligations under applicable securities laws.

(f) As an inducement to the Company to issue the Purchased Securities to
Executive, and as a condition thereto, Executive acknowledges and agrees that
neither the issuance of the Purchased Securities to Executive nor any provision
contained in this Agreement

 

2



--------------------------------------------------------------------------------

shall entitle Executive to remain in the employment of the Company, VWR or their
respective Subsidiaries or affect the right of the Company, VWR or their
respective Subsidiaries to terminate Executive’s employment at any time for any
reason.

(g) At the Closing, if Executive is lawfully married and Executive’s Address or
the permanent residence of Executive’s spouse is located in a community property
jurisdiction, Executive’s spouse shall execute and deliver to the Company the
Consent in the form of Exhibit A attached hereto.

(h) Executive acknowledges that he is a party to the LLC Agreement and the
Securityholders Agreement and that the Purchased Securities shall be subject to
the provisions of such agreements. For purposes of the LLC Agreement, the
Securityholders Agreement and the Plan, this Agreement shall constitute a
Management Unit Purchase Agreement.

(i) The Company and Executive hereby acknowledge and agree that this Agreement
has been executed and delivered, and the Purchased Securities have been issued
hereunder, in connection with and as a part of the compensation and incentive
arrangements between the Company and Executive, and pursuant and subject to the
provisions of the Plan. Executive agrees to be bound by and subject to the terms
and conditions of the Plan.

2. Repurchase Option.

(a) In the event of a Separation, the Purchased Securities (whether held by
Executive or one or more of Executive’s transferees, other than the Company and
the Investors) will be subject to repurchase, in each case by the Company and
the Investors pursuant to the terms and conditions set forth in this Section 2
and in Section 3 (the “Repurchase Option”). If there is a Subsidiary Public
Offering and the securities of such Subsidiary are distributed to the members of
the Company, then such Subsidiary will be treated as the Company for purposes of
this Section 2 and Section 3 with respect to any repurchase of the securities of
such Subsidiary.

(b) In the event of a Separation, the Company (with the approval of the Board in
the case of any repurchase in excess of $100,000) may irrevocably elect to
purchase all, but not less than all, of the Purchased Securities pursuant to
this Section 2 and Section 3 by delivering written notice (a “Company Repurchase
Notice”) to the holder or holders of such securities within a period of 90 days
after the Separation Date (such period, a “Repurchase Option Period”). Any
Company Repurchase Notice will set forth the number of units of each class to be
acquired from each holder, the aggregate consideration to be paid for such units
and the time and place for the closing of the transaction.

(c) If for any reason the Company does not elect to purchase all of the
Purchased Securities pursuant to the Repurchase Option, the Investors shall be
entitled to exercise the Repurchase Option for all, but not less than all, of
the Purchased Securities that the Company has not elected to purchase (the
“Available Securities”). As soon as practicable after the Company has determined
that it will not exercise the Repurchase Option with respect to the Available
Securities, but in any event within 20 days prior to the expiration of the
applicable Repurchase Option Period, the Company shall give written notice (an
“Option Notice”) to the

 

3



--------------------------------------------------------------------------------

Investors setting forth the number of units of each class the Investors are
entitled to purchase and the purchase price for each type of the Available
Securities. The Investors may irrevocably elect to purchase all, but not less
than all, of the Purchased Securities that are Available Securities by giving
written notice to the Company within 20 days after receiving the Option Notice.
If more than one Investor elects to purchase an aggregate number of Available
Securities of a class or type greater than the number of Available Securities of
such class or type, the Available Securities to be purchased by each such
Investor shall be allocated among such Investors based upon the number of
Class A Common Units owned by each Investor. If the Investors have elected to
purchase any Available Securities, within 10 days after the expiration of the
20-day period set forth above, the Company shall notify each holder of Purchased
Securities as to the number of units of each class each Investor is entitled to
purchase, the aggregate purchase price and the time and place of the closing of
the transaction (the “Investor Repurchase Notice”). At the time the Company
delivers the Investor Repurchase Notice to the holder(s) of Purchased
Securities, the Company shall also deliver written notice to each Investor
setting forth the number of units of each class such Investor is entitled to
purchase, the aggregate purchase price and the time and place of the closing of
the transaction.

(d) The closing of the purchase of the Purchased Securities pursuant to an
exercise of the Repurchase Option shall take place on the later of the date
designated by the Company in the applicable Company Repurchase Notice or the
applicable Investor Repurchase Notice, which date shall not be more than 30 days
nor less than 15 days after the later of the delivery of the applicable Company
Repurchase Notice or the applicable Investor Repurchase Notice, as applicable.
The Company and each Investor, as the case may be, will pay the purchase price
for the Purchased Securities to be purchased by it pursuant to the Repurchase
Option by check(s) or wire transfer(s) of good and immediately available funds.
The Company and the Investors will be entitled to receive customary
representations and warranties with respect to title and enforceability from the
sellers regarding such sale.

(e) The provisions of this Section 2 will terminate with respect to all
Purchased Securities (other than Unvested Units) upon the consummation of a
Qualified Public Offering or a Sale of the Company.

3. Other Terms Applicable to the Repurchase Option.

(a) In the event of a Separation, in connection with the exercise of a
Repurchase Option the purchase price for each Purchased Security will be the
Fair Market Value of such unit as of the date of the sending of the applicable
Company Repurchase Notice or the applicable Investor Repurchase Notice, as
applicable; provided, however, that if Executive’s employment is terminated with
Cause, the purchase price for each Purchased Security will be the lesser of
(A) Executive’s Original Cost for such unit and (B) the Fair Market Value of
such unit as of the date of the sending of the applicable Company Repurchase
Notice or the applicable Investor Repurchase Notice, as applicable.

(b) Notwithstanding anything to the contrary contained in this Agreement, all
repurchases of Purchased Securities by the Company pursuant to the Repurchase
Option shall be subject to applicable restrictions contained in the Delaware
Limited Liability Company Act, the

 

4



--------------------------------------------------------------------------------

Delaware General Corporation Law or such other governing corporate or limited
liability company law, and in the Company’s and its Subsidiaries’ debt financing
agreements. If any such restrictions prohibit (i) the repurchase of Purchased
Securities hereunder which the Company is otherwise entitled or required to make
or (ii) dividends or other transfers of funds from one or more Subsidiaries to
the Company to enable such repurchases, then the time periods provided in
Section 2 and in this Section 3 shall be suspended, and the Company may make
such purchases at the applicable purchase price therefore determined as of the
time of repurchase, as soon as it is permitted to do so under such restrictions.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Company may pay all or any portion of the purchase price to be paid by it as a
result of its exercise of a Repurchase Option by distributing to Executive
securities issued by VWR Investors, Inc. or any other direct Subsidiary of the
Company, so long as VWR Investors, Inc. or such Subsidiary directly or
indirectly owns all or substantially all of the assets of the Company on a
consolidated basis, as provided in Section 4.7 of the LLC Agreement.

4. Restrictions on Transfer of Purchased Securities. The Purchased Securities
shall be subject to the restrictions on Transfer of such units in the LLC
Agreement and the Securityholders Agreement and the holders of Purchased
Securities shall not Transfer any interest in any Purchased Securities, except
in accordance with such agreements or the provisions of Section 2 hereof.

5. Definitions.

“Affiliate” of any particular Person means any other Person controlling,
controlled by, or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, by contract, or otherwise.

“Board” means the Company’s board of managers or any successor governing body
thereto. The Board may delegate to a committee thereof the duties and role of
the Board contemplated hereby.

“Cause” means (i) the commission of a felony or a crime involving moral
turpitude or the commission of any other act or omission involving dishonesty or
fraud with respect to the Company, VWR or any of their respective Subsidiaries
or any of their customers or suppliers, (ii) substantial and repeated failure to
perform duties as reasonably directed by the Board or a supervisor or report,
after providing Executive with 15 days written notice and a reasonable
opportunity to remedy such failure, (iii) gross negligence or willful misconduct
with respect to the Company, VWR or any of their respective Subsidiaries,
(iv) conduct tending to bring the Company, VWR or any of their respective
Subsidiaries into substantial public disgrace or disrepute, and (v) any breach
by Executive of any non-competition, non-solicitation or confidentiality
covenants to which Executive is subject.

“Fair Market Value” has the meaning given to such term in the Securityholders
Agreement.

 

5



--------------------------------------------------------------------------------

“Investors” has the meaning given to such term in the Securityholders Agreement.

“LLC Agreement” means the Limited Liability Company Agreement of the Company,
dated as of June 29, 2007, among the parties from time to time party thereto, as
amended from time to time pursuant to its terms.

“Original Cost” means with respect to each Class A Common Unit purchased
hereunder, $             (as proportionately adjusted for all subsequent unit
splits, unit dividends and other recapitalizations).

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, an investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.

“Public Offering” means the sale in an underwritten public offering registered
under the Securities Act of the equity securities of the Company (or any
successor thereto) approved by the Board.

“Purchased Securities” will continue to be Purchased Securities in the hands of
any holder other than Executive (except for the Company and the Investors and
except for transferees in a Public Sale (as defined in the Securityholders
Agreement)), and except as otherwise provided herein, each such other holder of
Purchased Securities will succeed to all rights and obligations attributable to
Executive as a holder of Purchased Securities hereunder. Purchased Securities
will also include equity of the Company (or a corporate successor to the Company
or a Subsidiary of the Company) issued with respect to Purchased Securities
(i) by way of a unit split, unit dividend, conversion, or other
recapitalization, (ii) by way of reorganization or recapitalization of the
Company in connection with the incorporation of a corporate successor prior to a
Public Offering or (iii) by way of a distribution of securities of a Subsidiary
of the Company to the members of the Company following or with respect to a
Subsidiary Public Offering.

“Qualified Public Offering” has the meaning given to such term in the
Securityholders Agreement.

“Sale of the Company” means any transaction or series of transactions pursuant
to which any Independent Third Party (as defined in the Securityholders
Agreement) in the aggregate acquire(s) (i) a majority of the voting equity
securities of the Company (whether by merger, liquidation, consolidation,
reorganization, combination, sale or transfer of the Company’s equity
securities, securityholder or voting agreement, proxy, power of attorney or
otherwise) or (ii) all or substantially all of the Company’s assets determined
on a consolidated basis.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal law then in force, together with all rules and regulations promulgated
thereunder.

 

6



--------------------------------------------------------------------------------

“Securityholders Agreement” means the Securityholders Agreement, dated as of
June 29, 2007, among the Company and certain of its securityholders, as amended
from time to time pursuant to its terms.

“Separation” means Executive ceasing to be employed by the Company, VWR or any
of their respective Subsidiaries for any reason.

“Separation Date” means the date on which Executive ceases to be employed by the
Company, VWR or any of their respective Subsidiaries for any reason.

“Subsidiary” has the meaning given to such term in the LLC Agreement.

“Subsidiary Public Offering” means the sale in an underwritten public offering
registered under the Securities Act of equity securities of a Subsidiary of the
Company.

“Transaction Documents” means this Agreement, the Plan, the LLC Agreement, the
Securityholders Agreement and all other agreements, instruments, certificates,
and other documents to be entered into or delivered by Executive in connection
with the transactions that have occurred or are contemplated to occur, as the
case may be, pursuant to this Agreement, the Plan, the LLC Agreement, the
Securityholders Agreement and any side agreements related to the foregoing.

“Transfer” means to sell, transfer, assign, pledge or otherwise dispose of
(whether with or without consideration and whether voluntarily or involuntarily
or by operation of law), but explicitly excluding exchanges of one class of
Purchased Securities to or for another class of Purchased Securities.

6. Notices. All notices, demands, or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given or made (i) when delivered
personally to the recipient, (ii) when telecopied to the recipient (with hard
copy sent to the recipient by reputable overnight courier service (charges
prepaid) that same day) if telecopied before 5:00 p.m. Chicago, Illinois time on
a business day, and otherwise on the next business day after being telecopied,
(iii) one business day after being sent to the recipient by reputable overnight
courier service (charges prepaid), or (iv) when received via electronic mail by
the recipient (with hard copy sent to the recipient by reputable overnight
courier service (charges prepaid) that same day) if received via electronic mail
before 5:00 p.m. Chicago, Illinois time on a business day, and otherwise on the
next business day after such receipt. Such notices, demands, and other
communications shall be sent to the Company at the following address and to
Executive at Executive’s Address or to the address for Executive set forth from
time to time in the Company’s books and records (and if Executive has notified
the Company that he or she is represented by legal counsel in connection with
the transactions contemplated hereby, with a copy (which shall not constitute
notice) to such counsel’s address as listed by Executive on the signature page
hereto), or to such other address or to the attention of such other person as
the recipient party has specified by prior written notice to the sending party.

 

7



--------------------------------------------------------------------------------

Varietal Distribution Holdings, LLC

c/o VWR International, LLC

Radnor Corporate Center

Building One, Suite 200

100 Matsonford Road

Radnor, PA 19087-8660

Facsimile: (610) 386-1185

Telephone: (610) 386-1504

Electronic mail: George_VanKula@vwr.com

Attention:    George Van Kula, Esq.

with copies to (which shall not constitute notice):

Madison Dearborn Capital Partners

Three First National Plaza, Suite 4600

70 West Madison Street

Chicago, Illinois 60602

Facsimile: (312) 895-1056

Telephone: (312) 895-1000

Electronic mail: mtresnowski@MDCP.com

Attention:    General Counsel

and

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Facsimile: (312) 862-2200

Telephone: (312) 862-2000

Electronic mail: sperl@kirkland.com; mfennell@kirkland.com

Attention:    Sanford E. Perl, P.C.    Mark A. Fennell

7. Additional Provisions Applicable to Non-US Residents. If Executive is a
resident (as indicated by the address for notices to Executive set forth on the
signature page hereto) of a country other than the United States, the provisions
of Annex 1 attached hereto, if any, shall also be applicable to Executive and
the Company and shall constitute a part of this Agreement as if set forth
herein.

8. General Provisions.

(a) Transfers in Violation of Agreement. Any Transfer or attempted Transfer of
any Purchased Securities in violation of any provision of this Agreement shall
be void, and the Company shall not record such Transfer on its books or treat
any purported transferee of such Purchased Securities as the owner of such
securities for any purpose.

 

8



--------------------------------------------------------------------------------

(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed, and enforced
in such jurisdiction as if such invalid, illegal, or unenforceable provision had
never been contained herein.

(c) Entire Agreement. This Agreement, those documents expressly referred to
herein, the other documents of even date herewith, and the other Transaction
Documents embody the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements, or representations
by or among the parties, written or oral, which may have related to the subject
matter hereof in any way. Any rights of Executive against VWR or its Affiliates
or otherwise to acquire or be granted capital stock of VWR or options
exercisable for capital stock of VWR or restricted stock units or deferred share
units with respect to the equity of VWR shall be superseded by this Agreement.
As of the date hereof, this Agreement constitutes the legal, valid and binding
obligation of the Company, enforceable in accordance with its terms, and the
execution, delivery and performance of this Agreement by the Company does not
and will not conflict with, violate or cause a breach of any agreement or
instrument to which the Company is a party or subject or any judgment, order or
decree to which the Company is subject.

(d) No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

(e) Counterparts. This Agreement may be executed in multiple counterparts with
the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument.

(f) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by the Company,
Executive and the Investors and their respective successors and assigns
(including subsequent holders of Purchased Securities); provided that the rights
and obligations of Executive under this Agreement shall not be assignable except
in connection with a permitted transfer of Purchased Securities hereunder.

(g) Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

 

9



--------------------------------------------------------------------------------

(h) Consent to Jurisdiction. Executive irrevocably submits to the nonexclusive
jurisdiction of the United States District Court for the State of Delaware and
the state courts of the State of Delaware for the purposes of any suit, action
or other proceeding arising out of this Agreement or any transaction
contemplated hereby. Executive further agrees that service of any process,
summons, notice or document by United States certified or registered mail to
Executive’s Address and to Executive’s address set forth in the Company’s books
and records or such other address or to the attention of such other person as
the recipient party has specified by prior written notice to the sending party
shall be effective service of process in any action, suit or proceeding in
Delaware with respect to any matters to which it has submitted to jurisdiction
as set forth above in the immediately preceding sentence. Executive irrevocably
and unconditionally waives any objection to the laying of venue of any action,
suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in the United States District Court for the State of
Delaware or the state courts of the State of Delaware and hereby irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in such court has been brought in an
inconvenient forum.

(i) MUTUAL WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS AGREEMENT (INCLUDING THE COMPANY) HEREBY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE BETWEEN OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING
IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR
INCIDENTAL TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE
RELATIONSHIPS ESTABLISHED AMONG THE PARTIES HEREUNDER.

(j) Further Action. The parties shall execute and deliver all documents, provide
all information, and take or refrain from taking such actions as may be
necessary or appropriate to achieve the purposes of this Agreement.

(k) Remedies. Each of the parties to this Agreement (and the Investors as
third-party beneficiaries) will be entitled to enforce its rights under this
Agreement specifically, to recover damages caused by any breach of any provision
of this Agreement and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that any party may
in its sole discretion apply to any court of law or equity of competent
jurisdiction (without posting any bond or deposit) for specific performance
and/or other injunctive relief in order to enforce or prevent any violations of
the provisions of this Agreement. In the event of a contest between the Company
and Executive regarding a breach or alleged breach of this

 

10



--------------------------------------------------------------------------------

Agreement in which Executive substantially prevails, then the Company agrees to
pay (within ten business days of receipt of an invoice from Executive), all
legal fees and expenses that Executive has incurred as a result of such contest.

(l) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company, Executive and the
holders of the Required Interest (as defined in the Securityholders Agreement).

(m) Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which the Company’s chief executive office is located, the time period shall
be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.

(n) Survival. All covenants, representations and warranties contained herein or
made in writing by any party in connection herewith shall survive the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby. This Agreement shall survive a Separation and shall remain
in full force and effect after such Separation.

(o) Adjustments of Numbers. All numbers set forth herein that refer to unit
prices or amounts will be appropriately adjusted to reflect unit splits, unit
dividends, combinations of units and other recapitalizations affecting the
subject class of equity.

(p) Deemed Transfer of Purchased Securities. If, pursuant to the terms and
conditions of this Agreement, the Company (and/or the Investors and/or any other
Person acquiring securities) shall make available, at the time and place and in
the amount and form provided in this Agreement, the consideration for the
Purchased Securities to be repurchased in accordance with the provisions of this
Agreement in the proper amount as finally determined in accordance with the
provisions of this Agreement, then from and after such time, the Person from
whom such units are to be repurchased shall no longer have any rights as a
holder of such units (other than the right to receive payment of such
consideration in accordance with this Agreement), and such units shall be deemed
purchased in accordance with the applicable provisions hereof and the Company
(and/or the Investors and/or any other Person acquiring securities) shall be
deemed the owner and holder of such units, whether or not the certificates
therefor, if any, have been delivered as required by this Agreement.

(q) Rights Granted to the Investors and their Affiliates. Any rights granted to
Executive or to the Investors and their respective Affiliates hereunder may also
be exercised (in whole or in part) by their designees.

(r) Subsidiary Public Offering. If, after consummation of a Subsidiary Public
Offering, the Company distributes securities of such Subsidiary to members of
the Company, then such securities will be treated in the same manner as (but
excluding any “preferred” features of the units with respect to which they were
distributed) the units with respect to which they were distributed for purposes
of Sections 1, 2, 3 and 4 hereof.

 

11



--------------------------------------------------------------------------------

(s) Electronic Delivery. This Agreement, the agreements referred to herein, and
each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a photographic,
photostatic, facsimile or similar reproduction of such signed writing using a
facsimile machine or electronic mail shall be treated in all manner and respects
as an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall reexecute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or electronic
mail to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or electronic mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

(t) Currency. All transactions contemplated by this Agreement are contemplated
to occur in United States dollars and any reference herein to dollars or “$”
shall be deemed to refer to United States dollars.

*        *        *         *

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Management Unit
Purchase Agreement as of the day and year first above written.

 

VARIETAL DISTRIBUTION HOLDINGS, LLC By:  

 

Name:   Its:  

 

EXECUTIVE

 

Name:   [Executive]

The following additional definitions shall apply to the Agreement:

“Aggregate Units Purchase Price” means $            .

“Executive’s Address” means:                             Address of legal
counsel, if any to Executive:

“Number of Common Units” means [            ] Class A Common Units.

The Company hereby notifies you that it may rely on one or more of the following
exemptions that are indicated with a check or “x” from the registration
requirements of the Securities Act with respect to the sale of the Purchased
Securities hereunder:      Rule 701;      Regulation D;      Regulation S.

Signature Page to Management Unit Purchase Agreement

 

13



--------------------------------------------------------------------------------

EXHIBIT A

SPOUSAL CONSENT

The undersigned spouse of Executive hereby acknowledges that I have read the
foregoing Management Unit Purchase Agreement executed by Executive as of the
date hereof, and each of the LLC Agreement and the Securityholders Agreement
referred to therein, and that I understand their contents. I am aware that the
foregoing Management Unit Purchase Agreement and the Securityholders Agreement
provide for the sale or repurchase of my spouse’s Purchased Securities under
certain circumstances and/or impose other restrictions on such securities
(including, without limitation, restrictions on transfer). I agree that my
spouse’s interest in these securities is subject to these restrictions and any
interest that I may have in such securities shall be irrevocably bound by these
agreements and further, that my community property interest, if any, shall be
similarly bound by these agreements.

 

  

    

        Date:   

 

      Spouse’s Name:   

 

        

    

        Date:   

 

      Witness’ Name:   

 

     



--------------------------------------------------------------------------------

ANNEX 1

SUPPLEMENTAL PROVISIONS FOR NON-US RESIDENTS

If Executive is a resident (as indicated by the address for notices to Executive
set forth on the signature page hereto) of a country other than the United
States, Executive represents, warrants and/or covenants to the Company as
follows: (A) Executive is not a “U.S. person” (as defined in Rule 902 as
promulgated under the Securities Act), (B) Executive is not acquiring any
Purchased Securities for the account or benefit of any person who is a U.S.
person and the issuance of the Purchased Securities to Executive constitutes an
“Offshore Transaction,” as defined in Rule 902 as promulgated under the
Securities Act, (C) Executive will only transfer or resell the Purchased
Securities, in whole or in part, in accordance with the Plan, this Agreement,
the LLC Agreement, the Securityholders Agreement and (1) the provisions of
Regulation S (Rule 901 through 905) and the Preliminary Notes (as defined in
Regulation S), (2) pursuant to registration under the Securities Act, or
(3) pursuant to an available exemption from the registration requirements of the
Securities Act, (D) Executive will not engage in hedging transactions with
regard to any Purchased Securities unless in compliance with the Securities Act
and (E) Executive’s Purchased Securities have not been registered under the
Securities Act and may not be offered or sold in the United States or to U.S.
persons (other than distributors) unless such securities are registered under
the Securities Act, or an exemption from the registration requirements of the
Securities Act is available.